DETAILED ACTION
The instant application having Application No. 16/755086 filed on 04/09/2020 is presented for examination by the examiner.

Claims 1-6, 9, 11, 15-18 were cancelled. Claims 7, 8, 10, 12-14 and 19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 10/11/2017 (JAPAN JP2017-208618). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 11/23/2021, with respect
7, 8, 10, 12-14 and 19 have been fully considered and are not persuasive. Examiner provide a new group of rejection to address Applicant’s argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 10, 12-14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this case, the amended limitation “channel state information included in the uplink control information is mapped in resource elements in symbols that are not adjacent to the demodulation reference signal symbol” as in claims 7, 12, 13, 17 have received no support from the corresponding disclosure from Applicant’s specification (see par. 0026, 0052 and 0059 of Applicant’s specification (US 2020/0244499 A1)). 

In Applicant’s specification (see par. 0059 and fig. 6), Applicant merely discloses that “whether the UCI is mapped to a resource location(s) by rate matching (i.e. resource location adjacent to DMRS) or by puncturing (i.e. resource location not adjacent to DMRS) being based on the UCI’s type (for example, HARQ-ACK, CSI, and SR). However, Applicant’s specification fails to disclose that if the UCI being CSI, the CSI will be mapped to the resource location(s) by puncturing (i.e. location not adjacent to DMRS).

Claims 8, 10, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for at least the reason stated above. Claims 8, 10, 14 depend on claim 7; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 12, 13, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Earnshaw et al. (US 2011/0269490 A1).

As per claim 7, Earnshaw discloses “A terminal comprising: a processor that determines resource elements at a frequency interval for mapping uplink control information in a symbol neighboring a demodulation reference signal symbol of an uplink shared channel;” as [(par. 0010), Depending upon the uplink transmission resources available at ACK/NACK data is encoded proximate to the PUSCH DM-RS.] “wherein the uplink control information includes delivery acknowledgement information for a downlink shared channel,” [(par. 0008), In some cases, in addition to the CSI, UCI may also contain Hybrid Automatic Repeat reQuest (HARQ) acknowledgment/negative acknowledgement (ACK/NACK) information in response to PDSCH transmissions on the downlink. HARQ ACK/NACK transmissions are used to signal successful receipt of data transmissions and to request retransmissions of data that was not received successfully.] “and a transmitter that transmits the uplink control information using the uplink shared channel” [(fig. 10(b) and par. 0119), As shown in FIG. 10b, the HARQ ACK/NACK data is encoded proximate to the PUSCH DM-RS.] “and channel state information included in the uplink control information is mapped in resource elements in symbols that are not adjacent to the demodulation reference signal symbol” [(fig. 10 (b)), CSI of CC1, CC3 and CC4.]

As per claim 12, as [see rejection of claim 7.] 
As per claim 13, as [see rejection of claim 7.] 
As per claim 19, as [see rejection of claim 7.] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw et al. (US 2011/0269490 A1) in view of Wang et al. (US 2018/0132269 A1).

As per claim 8, Earnshaw discloses “The terminal according to claim 7,” as [see rejection of claim 7.] 
Earnshaw does not explicitly disclose “wherein, in the symbol neighboring the demodulation reference signal symbol, the processor maps uplink data to a resource element other than the resource element to which the uplink control information is mapped”.

However, Wang discloses “wherein, in the symbol neighboring the demodulation reference signal symbol, the processor maps uplink data to a resource element other than the resource element to which the uplink control information is mapped” as [(fig. 10 and par. 0111), The UE 404 may map the PUSCH 1014 in the uplink burst 1000. In an aspect, the UE 404 may map the PUSCH 1014 frequency first. That is, the UE 404 may map the PUSCH 1014 on a frequency-basis (e.g., subcarrier-basis), such as subcarrier by subcarrier across symbols. In one aspect, the UE 404 may map the PUSCH 1014 beginning with the symbol (e.g., symbol one) in a set of RBs immediately following the first symbol (e.g., symbol zero) to which the DMRS sequence 1006 is mapped.]

Earnshaw et al. (US 2011/0269490 A1) in view of Wang et al. (US 2018/0132269 A1) are analogous art because they are the same field of endeavor of network communication. It 

As per claim 10, Earnshaw discloses “The terminal according to claim 7,” as [see rejection of claim 7.] 
Earnshaw does not explicitly disclose “wherein the processor maps uplink data that is transmitted on the uplink shared channel in a frequency direction first, and thereafter maps the uplink data in a time direction”.

However, Wang discloses “wherein the processor maps uplink data that is transmitted on the uplink shared channel in a frequency direction first, and thereafter maps the uplink data in a time direction” as [(par. 0071), In a first aspect, the UE 404 may first map the PUSCH in the uplink burst 420. In other words, the UE 404 may assign the PUSCH to one or RBs so that at least a portion of uplink data and/or control information to be carried on the PUSCH is conveyed on the one or more RBs. The UE 404 may map the PUSCH frequency first--e.g., the UE 404 may map the PUSCH on a frequency-basis, such as subcarrier by subcarrier across symbols. (fig. 10 and par. 0111), The UE 404 may map the PUSCH 1014 in the uplink burst 1000. In an aspect, the UE 404 may map the PUSCH 1014 frequency first. That is, the UE 404 may map the PUSCH 1014 on a frequency-basis (e.g., subcarrier-basis), such as subcarrier by subcarrier across symbols. In one aspect, the UE 404 may map the PUSCH 1014 

Earnshaw et al. (US 2011/0269490 A1) in view of Wang et al. (US 2018/0132269 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang’s teaching into Earnshaw’s teaching. The motivation for making the above modification would be to further improvement in 5G NR technology. (Wang, par. 0004)

As per claim 14, as [see rejection of claim 10.] 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463